DETAILED ACTION
This is the second Office action of Application No. 17/305,062 in response to the amendment filed on June 6, 2022. Claims 1-5 are pending. By the amendment, claim 5 is new. 

Drawings
The drawings are objected to because reference numerals for the claim 5 subject matter (a first portion, a second portion, an interface, and recesses and protrusion) should be added to better designate the claimed subject matter. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: in claim 5, a first portion, a second portion, an interface, and recesses and protrusions are not in the specification .

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Drussel (US Patent Publication 20040238315) in view of Dumas (US Patent 6920970).
Regarding claim 1, Drussel discloses an all-terrain clutch assembly (Fig. 15 and paragraph [0073], “all-terrain vehicles”), the assembly comprising a pressure plate (Fig. 15, pressure plate 114 and paragraph [0061]) and a plurality of hardened fasteners (Fig. 15, threaded fasteners 138 and paragraph [0061]).
Drussel does not discloses the pressure plate is billet aluminum.
Dumas teaches a high performance clutch wherein the pressure plate (clutch piston 125) is made out billet (column 4, lines 60-63,  e.g. “AISI 7075-T6 billet”). Dumas teaches the modifications to the clutch will allow for it to operate under more power or vehicle weight (column 1, lines 18-47). Also, Dumas teaches to make a high performance clutch there is replacement of original equipment manufacturer (OEM) parts (column 1, lines 24-38) which are usually cast (see column 4, lines 60-63, “OEM die cast piston”) for higher production volumes and one of ordinary skill in the art would recognize in the after-market billet made components can be produced for lower volumes.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Drussel to incorporate a billet aluminum pressure plate of Dumas to have a material that operates under higher power or vehicle weight. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the pressure plate out of billet aluminum, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 125 USPQ 416 and MPEP 2144.07). Additionally, the examiner notes that claim 1 is a product-by-process claim.  “Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps”.  See MPEP § 2113.  Therefore because all of the structure recited in claim 1 is present in the Drussel reference, claim 1 is included in the above rejection.
Regarding claim 2, Drussel, as modified by Dumas, discloses the assembly of claim 1, wherein the billet aluminum pressure plate comprises a plurality of post (Drussel, paragraph [0061], tubular posts 137 and Fig. 15), each post having a threaded bore engaging one of the plurality of hardened fasteners (Drussel, shown in Fig. 15 and paragraph [0061]).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Drussel (US Patent Publication 20040238315), as modified by Dumas (US Patent 6920970), in view of Hashimura (Japanese Document JP2008095869).
Regarding claim 3, Drussel, as modified by Dumas, discloses the assembly of claim 2, wherein there are the plurality of fasteners (Drussel, Fig. 15, threaded fasteners 138).
Drussel, as modified by Dumas, does not disclose the plurality of fasteners are grade 12.9 bolts
Hashimura teaches a clutch assembly (e.g. Figs. 4-5, clutch plates 35) wherein a plurality of hardened fasteners are grade 12.9 bolts (page 7, “strength class 12.9 M10”). Hashimura teaches this provides ‘very large’ strength (page 7).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Drussel, as modified by Dumas, to incorporate the fasteners of grade 12.9 material of Hashimura to have more strength capacity. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the fasteners out of grade 12.9 material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 125 USPQ 416 and MPEP 2144.07).
Regarding claim 4, Drussel, as modified by Dumas and Hashimura, discloses a method of improving a pre-existing all-terrain clutch assembly (Dumas, column 1, lines 24-38, “OEM”), the method comprising: replacing a pre-existing pressure plate of the pre-existing all-terrain clutch assembly with the billet aluminum pressure plate of the assembly of claim 3 (e.g. Dumas, column 1, lines 24-38, “OEM” and column 4, lines 60-63); and fastening the billet aluminum pressure plate with the plurality of hardened fasteners (e.g. Drussel, either as an original assembly or a replacement the fasteners are fastened into the pressure plate in order to operate, see paragraph [0061], “tubular posts 137 through which threaded fasteners 138 extend between the cover 116 and pressure plate 114”).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou (Chinese document CN2748692) in view of Dumas (US Patent 6920970) and Hashimura (Japanese Document JP2008095869).
Regarding claim 5, Zhou discloses an all-terrain clutch assembly (abstract, “wet clutch for a motorcycle” and is capable of being used in an all-terrain clutch), the assembly comprising a billet aluminum pressure plate (Fig.1, pressure plate 2) and a plurality of hardened fasteners (Fig. 1, bolts 8), wherein the billet aluminum pressure plate comprises (see Fig. A below): a first portion; a second portion recessed relative to the first portion; an interface between the first and second portions, wherein the interface comprises an alternating pattern of recess and protrusions; and a plurality of posts (Fig. 1, 2a) extending from the second portion, wherein said posts are radially spaced apart, and wherein each post having a threaded bore engaging one of the plurality of hardened fasteners (page 3 of translation, “the bolt 8 fixed on the plate 2”).

    PNG
    media_image1.png
    576
    541
    media_image1.png
    Greyscale

Fig. A: Annotated Figure 1 of Zhou (Chinese document CN2748692)
The examiner notes that claim 5 is a product-by-process claim (“billet” and “hardened”.  Generally, “product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps”.  See MPEP § 2113.  
Zhou does not explicitly discloses the pressure plate is billet aluminum.
Dumas teaches a high performance clutch wherein the pressure plate (clutch piston 125) is made out billet (column 4, lines 60-63,  e.g. “AISI 7075-T6 billet”). Dumas teaches the modifications to the clutch will allow for it to operate under more power or vehicle weight (column 1, lines 18-47). Also, Dumas teaches to make a high performance clutch there is replacement of original equipment manufacturer (OEM) parts (column 1, lines 24-38) which are usually cast (see column 4, lines 60-63, “OEM die cast piston”) for higher production volumes and one of ordinary skill in the art would recognize in the after-market billet made components can be produced for lower volumes.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Drussel to incorporate a billet aluminum pressure plate of Dumas to have a material that operates under higher power or vehicle weight. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the pressure plate out of billet aluminum, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 125 USPQ 416 and MPEP 2144.07).
Zhou, as modified by Dumas, does not disclose the plurality of fasteners are hardened.
Hashimura teaches a clutch assembly (e.g. Figs. 4-5, clutch plates 35) wherein a plurality of hardened fasteners are grade 12.9 bolts (page 7, “strength class 12.9 M10”). Hashimura teaches this provides ‘very large’ strength (page 7).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhou, as modified by Dumas, to incorporate the hardened fastener material of Hashimura to have more strength capacity. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to harden the fasteners, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 125 USPQ 416 and MPEP 2144.07).

Response to Arguments
Affidavit
The affidavit under 37 CFR 1.132 filed 6/22/2022 is insufficient to overcome the rejection of claims 1-4 based upon 35 U.S.C. 103 as set forth in the last Office action because of the following reasons set forth below.
First, the evidence must show unexpected results (MPEP 716.02(a)) which the table does not appear to show. By improving the strength of the bolts by hardening and utilizing a billet plate instead of a cast plate, a person of ordinary skill in the art would have expected better ultimate strength results as both the bolts and plates are stronger than the original OEM configuration. So the ‘3x’ failure point occurring later for column A versus column B or C is not unexpected as the billet plate and hardened fastener presumable should have been expected to perform better than OEM parts. It is unclear what unexpected results are being achieved. It is generally understood that higher strength parts will perform better in ultimate strength tests. While there are some data points (e.g. ‘pass’ in column C at 210 and 220) that appear interesting, it is unclear what data specifically amounts to an unexpected result as a whole corresponding to the claimed invention.
Second, the burden is on the Applicant to explain proffered data and establish the results are unexpected and significant (MPEP 716.02(b)). More details of set-up and procedure would improve understanding. Specifically, how many samples are being used? Also, in situation of column C, at 200 the description is “Fail (Cast Broke)” and at 210 the description is “Pass”, what happened to the part? Was it replaced with another new part? Along the column, is the loading gradually being increased and once a failure occurs, a new piece is being switch and tested at the higher value? Also, the table shows in column A at the values of 170, 200, and 210 failures that are described as “casting broke”, which the term “casting” is the opposite of what one would call the inventive billet plate. There needs to be clarity on what was being tested because it would be expected that this would state something similar to “billet broke”.  
As currently understood, the tabular results presented are not deemed to show unexpected results.
Additionally, it was stated that the claimed subject matter solved a problem that was long standing in the art (“invention provides a solution to a long-felt, unresolved need”).  However, there is no showing that others of ordinary skill in the art were working on the problem and if so, for how long.  In addition, there is no evidence that if persons skilled in the art who were presumably working on the problem knew of the teachings of the above cited references, they would still be unable to solve the problem. See MPEP § 716.04. As best understood, if the OEM part were failing prematurely, one of ordinary skill in the art would be inclined to replace it with a stronger part, e.g. hardened bolts instead of regular bolts. 
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.


Remaining Arguments
Applicant's arguments filed 6/22/2022 have been fully considered but they are not persuasive. Regarding pages 4-5, the arguments addressing the prior art rejections rely on the affidavit to overcome the rejections to claims 1-4. However, as described above, the affidavit was determined to be insufficient. Regarding page 5, the statements about claim 5 are acknowledged.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI WU whose telephone number is (469)295-9111. The examiner can normally be reached Tues-Thurs 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.W./Examiner, Art Unit 3659                                                                                                                                                                                                        


/DAVID R MORRIS/Primary Examiner, Art Unit 3659